
	
		I
		111th CONGRESS
		2d Session
		H. R. 5048
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Brady of
			 Pennsylvania (for himself, Mr.
			 Bartlett, and Mr. Spratt)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to enhance
		  the protection of credit ratings of servicemembers serving on active duty, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Heroes Credit Protection
			 Act.
		2.Protection of
			 credit ratings of servicemembers serving on active duty
			(a)In
			 generalTitle II of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 521 et seq.) is amended by adding at the end the following new
			 section:
				
					208.Protection of
				credit ratings of servicemembers serving on active duty
						(a)Request for
				military service deployment alertAfter serving on active duty for a period
				of more than 180 days, a servicemember may submit a request directly to a
				consumer reporting agency that it include a military service deployment alert
				in the file of that servicemember at the consumer reporting agency.
						(b)Responsibilities
				of consumer reporting agenciesUpon receiving a request from a
				servicemember under subsection (a), a consumer reporting agency shall perform
				the following:
							(1)Include a military
				service deployment alert in the file of that servicemember and provide the
				military service deployment alert to each person who requests the credit score
				or consumer report of the servicemember until the date that is the earlier
				of—
								(A)the date that is
				seven years after the date on which the servicemember requests the military
				service deployment alert; or
								(B)the date on
				which—
									(i)the servicemember submits directly to the consumer reporting agency a request
				stating that such military service deployment alert be removed from such file;
				and
									(ii)the agency
				receives proof of the identity of the servicemember making such request.
									(2)Develop and
				maintain procedures for the referral to other such agencies of any military
				service deployment alert received by the agency.
							(c)Duty of reseller
				To reconvey military service deployment alertA reseller shall include in any consumer
				report of the reseller on a servicemember any military service deployment alert
				placed in the file of that servicemember by another consumer reporting agency
				pursuant to this section.
						(d)Acknowledgment
				of military service deployment alertAny prospective user of a consumer credit
				report containing a military service deployment alert shall acknowledge to the
				servicemember the receipt of such military service deployment alert.
						(e)DefinitionsFor
				the purposes of this section:
							(1)The term
				active duty has the meaning given that term under section
				101(d)(1) of title 10, United States Code.
							(2)The term
				consumer reporting agency has the meaning given the term
				consumer reporting agency that compiles and maintains files on consumers
				on a nationwide basis under section 603(p) of the Fair Credit Reporting
				Act (15 U.S.C. 1681a(p)).
							(3)The term
				military service deployment alert means a code generated by a
				consumer reporting agency that is delivered in conjunction with a consumer
				report or credit score to a user of the consumer report or credit score to
				indicate that the consumer report or credit score of the consumer may have been
				adversely affected during a period in which the consumer was a servicemember
				serving on active duty.
							(4)The term
				reseller has the meaning given that term under section 603(u) of
				the Fair Credit Reporting Act (15 U.S.C.
				1681a(u)).
							.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 207 the following new
			 item:
				
					
						Sec. 208. Protection of credit ratings of
				servicemembers serving on active
				duty.
					
					.
			(c)Military service
			 deployment alert not To affect certain future
			 transactionsSection 108 of such Act (50 U.S.C. App. 518) is
			 amended in the matter preceding paragraph (1) by inserting after
			 liability of that servicemember the following: , or the
			 inclusion of a military service deployment alert in a file of the servicemember
			 at a consumer reporting agency pursuant to section 208, .
			(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 180 days after the date of the enactment of this Act.
			
